Citation Nr: 0501526	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  97-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for the 
residuals of a fractured pubic ramus (also referred to herein 
as a "hip disability"), currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from October 1974 to 
October 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision by the Department of 
Veterans Affairs (VA) Oakland, California Regional Office 
(RO).  In July 2004 the veteran appeared at a Board hearing 
sitting at the Oakland RO before the undersigned Veterans law 
Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The transcript of the July 2004 hearing reveals that the 
veteran testified his hip disability had worsened since his 
March 2003 examination.  The veteran also testified that he 
sees a VA physician at the Fort Miley VA medical Center, Dr. 
Collis, every two to three months.  As the veteran claims 
that he has been seeing a VA physician regularly since his 
least examination and that his condition has gotten worse 
since such examination, the Board finds that a remand is 
necessary in order to obtain these records and evaluate his 
increased rating claim anew in conjunction with any 
additional evidence obtained.  VA is obligated under the 
Veterans Claims Assistance Act of 2000 (VCAA) to assist the 
veteran in developing his claim by attempting to obtain such 
records and to consider them in evaluating his claim that his 
hip disability has worsened since his last examination.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the Fort Miley 
VA Medical Center and obtain, if they 
exist, Dr. Collis's records pertaining to 
evaluation, care, or treatment provided 
for the veteran's hip disability. 

2.  The veteran should then be scheduled 
for a VA orthopedic examination to 
evaluate his claim of entitlement to an 
increased disability rating for his 
service-connected residuals of a 
fractured pubic ramus, currently rated as 
10 percent disabling.  The examiner 
should review the claims file, examine 
the veteran, and undertake all clinical 
tests or studies deemed necessary to 
evaluate the degree of disability 
experienced by the veteran.  In so doing, 
the examiner should consider all of the 
evidence of record, as well as any recent 
records obtained from Dr. Collis, and 
apply the appropriate diagnostic criteria 
contained in 38 C.F.R. § 4.71.  The 
examiner should also consider whether 
there is any additional disability due to 
functional loss resulting from the 
factors listed in 38 C.F.R. § 4.40, 4.45, 
and as contemplated by DeLuca v. Brown, 8 
Vet. App. 202 (1995).

3.  After all required development has 
been completed, the RO should take 
adjudicatory action.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




